Title: From Thomas Jefferson to David Campbell, 14 March 1800
From: Jefferson, Thomas
To: Campbell, David



Dear Sir
Philadelphia Mar. 14. 1800.

I have long been of opinion that the only means we can have of coming at the descent and relations among the Indians, is by a collection & comparative view of their languages. for this purpose I have never failed to avail myself of any opportunity to get their vocabularies. I have now a large collection, & for fear that in case of any accident they should be lost, I am about to print them. I want however the Cherokee to compleat my object. your situation near them has suggested to me that it might be in your power to procure me a vocabulary of that language without much trouble. for this purpose I send you a vocabulary ready prepared, nothing being necessary but to write the Cherokee word by the side of the English one. I think it would be best to use the English orthography, only, where there are sounds which that is incapable of expressing, substituting some arbitrary character. in proposing to you this trouble, I rely not merely on the friendly dispositions which I have with great satisfaction believed to be reciprocated, but that as an object of science this matter will not be indifferent to you. probably you will know of some person in the Cherokee nation who will be able and willing to perform this task. I would add to my sollicitation that of it’s being done as soon as your convenience will admit, as I propose to prepare the whole of my materials early this summer, and I would wish to place the Cherokee in it’s proper column along side of it’s kindred tongues. a letter put into your post office and directed to me at Monticello near Charlottesville will come safely.—we are at present in a total dearth of European news. Congress have before them a bill making considerable  innovations in their judiciary system. I have not yet seen it; but from what I have heard I hardly expect it will pass.I am with sentiments of great esteem Dear Sir
Your most obedt. Servt

Th: Jefferson

